BARNARD, P. J.
The papers show that the defendants published of and concerning the plaintiff very injurious charges and imputations affecting her character for chastity. The publication is based upon allegations of fact which ought to have been known to the defendants before the publication was made. The defendants seek to examine the plaintiff before answer so as to determine from her examination whether the defendants will be able to answer that the libel published was true. The case of Miller v. Brooks, (Sup.) 20 N. Y. Supp. 359, is a decisive authority against upholding an order for such purpose. The court in that case upheld an order vacating an order for the examination of a plaintiff before answer. The order appealed from should be affirmed, with costs and disbursements.